894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victoria P. RUSBOSIN;  Vincent Rusbosin, II, Plaintiffs-Appellants,v.Kevin E. PUGH, Defendant-Appellee,andBernard D. Crooke;  Montgomery County, Maryland, Defendants.
No. 88-2821.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 20, 1989.Decided:  Jan. 2, 1990.

Victoria P. Rusbosin, Vincent Rusbosin, II, appellants pro se.
Karen Louise Federman, Linda D. Berk, Clyde H. Sorrell, County Attorney's Office, for Appellee.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Victoria and Vincent Rusbosin appeal the judgment against them on their federal constitutional and pendent state law claims.  The claims arose out of events surrounding Victoria Rusbosin's arrest and subsequent acquittal.  We have examined the record and we find no reversible error.1   We therefore affirm.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.



1
 The Rusbosins argued that the jury instructions on immunity were improper and they requested a transcript of those instructions at government expense.  We decline to order a transcript.  The appellee submitted copies of the jury instructions on immunity, and we find that these instructions accurately stated the law.  The Rusbosins have not suggested that the instructions submitted by the appellee were not in fact the instructions given at trial